Exhibit 28 (a) (5) under Form N-1A Exhibit 3(i) under Item 601/Reg. S-K CASH TRUST SERIES II Amendment No. 6 DECLARATION OF TRUST Dated November 14, 1990 THIS Declaration of Trust is amended as follows: Delete the first paragraph of Section 5 in Article III and substitute in its place the following: Section 5.Establishment and Designation of Seriesor Class.Without limiting the authority of the Trustees set forth in Article XII, Section8, inter alia, to establish and designate any additional Series or Class or to modify the rights and preferences of any existing Series or Class, the Series and Classes of the Trust shall be and are established and designated as: Federated Treasury Cash Series II Cash II Shares The undersigned hereby certify that the above stated Amendment is a true and correct Amendment to the Declaration of Trust, as adopted by the Trustees of the Trust as of the 14th day of May, 2010, to become effective on June 30, 2010. WITNESS the due execution hereof this 14th day of May, 2010. /s/ John F. Donahue /s/ Peter E. Madden John F. Donahue Peter E. Madden /s/ John T. Conroy, Jr. /s/ Charles F. Mansfield, Jr. John T. Conroy, Jr. Charles F. Mansfield, Jr. /s/ Nicholas P. Constantakis /s/ R. James Nicholson Nicholas P. Constantakis R. James Nicholson /s/ John F. Cunningham /s/ Thomas M. O’Neill John F. Cunningham Thomas M. O’Neill /s/ J. Christopher Donahue /s/ John S. Walsh J. Christopher Donahue John S. Walsh /s/ Maureen Lally-Green /s/ James F. Will Maureen Lally-Green James F. Will
